Derbigny, J.
delivered the opinion of the court. On the 30th October, 1816, the executors of the late Andrew Robin, appellees in this case, presented their account in the court of pro- bates of New-Orleans: the account was contract- ed by the widow and heirs of the deceased, appellants, and after a course of proceedings which it is unnecessary to mention here, the court of probates rendered a final decree, by which the appellees were ordered to pay to the appellants, over and above the balance by them acknowledged, a sum of 1682 dollars, and 85 cents, and also to deliver into their hands the several If the executors *516items of reprise, or uncollected debts, mentioned in their account.
East'n District.
May, 1818.
It appears that, pending the proceedings on the approbation of the account, to wit: on the 11th March, 1817, tile appellees received from the sheriff the amount of a judgment, which figured in their account among the uncollected debts-and that this sum, not being compre hended in the balance which was struck off in favor of the appellants by the decree of the 30th of April, 1817, the appellees presented an additional account, in which they included that sum, together with several of the items already mentioned in the decree, and some ad ditional charges, not yet produced. The appellants objected to this proceeding, alledging that the jurisdiction of the court had ceased from the moment that the decree of the 30th of April had been rendered-and that for all sums or articles not delivered, the appellees were bound to settle with them, without any further interference of the court. Their objection was overruled, and another decree was rendered, from which they have claimed the present appeal.
We think that the decree of the 30th of April, awarding a balance in favor of the appellant, and ordering the appellees to pay it to them, as also to deliver into their hands all the *517items of uncollected debts, was a final settlement of the curatorship of the appellees, which put an end to the jurisdiction of the court of probates; and that, after such a judgment, they had no right again to bring the appellants into court, to hear new accounts and debate new charges.
Seghers for the plaintiffs, Morel for the defedants.
It is, therefore, ordered, adjudged and decreed, that the decree of the court of probates, bearing date the 11th of June, 1817, be annulled, avoided and reversed; and that the appellees pay the costs of this appeal, and the costs accrued in the court of probates since the decree of the 30th of April.